Title: To James Madison from Edward Jones, 10 May 1802
From: Jones, Edward
To: Madison, James


					
						Sir
						Pointe Pitre 10th. May 1802
					
					I take the earliest Opportunity to inform you of the arrival of the French Squadron at this 

Port on the 6th inst. with 4 or 5000 troops, and that peaceable possession was taken of this Town 

and the neighbouring Forts the Same Evening. Genl. Richpanse with most of the Squadron has gone 

down to Basseterre, where it is beleived Resistance will be made by the Blacks. An Embargo was laid 

immediately on the arrival of the Fleet but is now off.
					Enclosed I have the Honor to forward You a Copy of a Letter I wrote the Prefect, on his 

refusing to receive me as Coml. Agent of the U. States, on Acct. of which he sent for me, and 

Observed that he could not go into a Diplomatic correspondence with me. After reading the 10th. 

Article of the Treaty, by which he observed it was not intended to admit Agents in the Colonies, at 

the Same time he assured me of his friendly disposition towards our Commerce—tho’ in a Short 

time it will be restricted as before the Revolution. This Restriction rests with him, and occasionally 

may be mitigated according to the necessity of the Island. Basseterre is to be the port of Entry, 

where all Vessels must enter and recieve passports to proceed to any other Port of the Island. 

Should they enter other ports before this regulation is known those papers must be sent thence for 

entry and permit to discharge. As soon as those Rules are published I will forwd. them to the US. I 

shall remain in the Island for Some time, and will Communicate any material change that may take 

place relative to our Commerce. With the utmost consideration I have the Honor to be Sir 

Your most Obt. and very Hble Servt.
					
						Edwd: Jones
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
